Appeal, as limited by the People’s brief, from so much of an order of the Supreme Court, Queens County, dated April 29, 1977, as, after a hearing on defendant-respondent’s motion to suppress statements made by him, granted the motion as to certain of the statements. Order affirmed insofar as appealed from. In our. opinion, the circumstances under which defendant was interrogated required that the Miranda warnings he given (cf. People v Yukl, 25 NY2d 585, cert den 400 US 851). Although the warnings were given (and tape recorded) and defendant stated that he wanted an attorney, the police turned off the tape recorder and continued to converse with him until he— in the absence of an attorney—gave incriminating statements, which were then placed on the tape recorder. The "persuading” conversation was tantamount to an interrogation (see Brewer v Williams, 430 US 387), and was in violation of defendant’s Miranda right to have the interrogation cease once he had stated that he wanted an attorney (see People v Jackson, 41 NY2d 146). Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.